Citation Nr: 0837122	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  99-15 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a bilateral knee 
disability.

3.  Entitlement to service connection for a heart disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The veteran had verified active military service from July 
1964 to April 1968 and from September 1990 to May 1991.  He 
also had periods of unverified service with the Air Force 
Reserve through the period between his active duty tours, and 
in the period prior to August 2003.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

When the case was previously before the Board in both 
November 2000 and April 2004, the Board remanded the issues 
on appeal for additional development.  That development has 
been completed to the extent possible, and the case returned 
to the Board for further consideration of the veteran's 
appeal.

As will be discussed below, additional development is 
required prior to adjudication of the veteran's heart 
disability claim, which is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has bilateral hearing loss disability that is 
etiologically related to in-service noise exposure.

2.  The veteran does not currently have a bilateral knee 
disability which is related to active duty.




CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was incurred during 
active duty.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303, 3.385 (2007).

2.  A bilateral knee disability was not incurred or 
aggravated by active duty.  38 U.S.C.A. § 1110, 1131 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. 
Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 2007).

As referenced in the introduction, the veteran's heart 
disability claim is being remanded and the matter of VCAA 
compliance will be addressed by the Board at a later time, if 
necessary.  With respect to the veteran's bilateral hearing 
loss and bilateral knee disability claims, the record 
reflects that the originating agency provided the veteran 
with the notice required under the VCAA, by letters mailed in 
March 2002 and April 2004, after its initial adjudication of 
these claims.  Following the provision of the required notice 
and the completion of all indicated development of the 
record, the RO readjudicated the veteran's claims in March 
2008.  There is no indication or reason to believe that the 
ultimate decision of the RO on the merits of these claims 
would have been different had VCAA notice been provided 
before the initial adjudication of the claims.

Although the veteran has not been provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability for which service 
connection is sought, the Board finds that there is no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As explained below, the Board has determined that service 
connection is not warranted for he veteran's bilateral knee 
disability.  Consequently, no disability rating or effective 
date will be assigned, so the failure to provide notice with 
respect to those elements of the claim was no more than 
harmless error.

Despite the inadequate notice provided to the veteran on 
these latter two elements regarding the veteran's bilateral 
hearing loss claim, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  The Board 
simply notes that its decision here is constrained to the 
matter of entitlement to service connection.  The downstream 
issues of the assignment of an effective date and a 
disability rating will not be decided by the Board, but will 
be decided by the RO upon the issuance of the Board's 
decision.  The RO will have the opportunity prior to issuing 
its rating decision to ensure that complying notice has been 
provided to the veteran.

Regarding the veteran's knee claim, the Board also notes that 
the veteran has been afforded appropriate VA examinations and 
service medical records and pertinent VA medical records have 
been obtained.  This claim has been remanded twice for the 
purpose of obtaining records detailing the veteran's service 
in the Air Force Reserve.  In correspondence from November 
2000 through August 2006, the RO directed no less than 6 
letters to pertinent branches of service in an effort to 
comply with the duty to assist and the remand directives of 
the Board.  While the RO has obtained pertinent service 
medical records, the veteran's personnel file, to include 
records showing the dates of the veteran's active duty for 
training (ACDUTRA) and inactive duty, has not bee associated 
with the claims file.  Given the efforts of the originating 
agency in obtaining the veteran's records, it is reasonably 
certain that such records do not exist or that further 
efforts to obtain them would be futile.  38 U.S.C.A. 
§ 5103A(b).  Moreover, in the Board's November 2000 and April 
2004 Remands, the RO was directed to ask the veteran to 
identify pertinent medical records and provide information 
regarding the nature and dates of his employment with the 
federal government.  Letters were sent in February and May 
2007 to effectuate this directive, but the veteran has not 
submitted correspondence in this regard.  So, the Board finds 
that no further development of such evidence is warranted.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (The duty 
to assist is not a "one-way street." If a claimant wants 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.).  Neither the veteran nor 
his representative have identified any outstanding evidence, 
to include medical records, that could be obtained to 
substantiate the veteran's bilateral knee claim.  The Board 
is also unaware of any such outstanding evidence.

In sum, the Board is satisfied that the originating agency 
properly processed these claims following the provision of 
the required notice and that any procedural errors in its 
development and consideration of these claims were 
insignificant and non prejudicial to the veteran.  
Accordingly, the Board will address the merits of the hearing 
loss and knee disability claims.

General Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Where a veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and arthritis becomes manifest to a degree of at least 
10 percent within one year from the date of termination of 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such a disorder during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2007).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

Bilateral Hearing Loss Disability

The veteran contends that service connection is warranted for 
bilateral hearing loss disability due to noise exposure he 
experienced while serving in the Air Force and the Air Force 
Reserve.  Specifically, he testified in November 1999 that he 
has experienced this disability since active duty, when he 
regularly was exposed to the loud noises produced by aircraft 
in his duties as aircraft mechanic.

Many of the veteran's service treatment records from this 
first period of service are missing, with the exception of 
his March 1968 separation examination and report of medical 
history.  However, the veteran is competent to describe his 
in-service exposure to loud noises.  See Charles v. Principi, 
16 Vet. App. 370 (2002); Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  Moreover, the Board has no reason to question the 
credibility of the veteran's hearing testimony concerning 
these events.  The Board notes that the veteran's March 1968 
separation examination includes an audiometry study that 
notes a 45 decibel loss at 4000 hertz in the veteran's left 
ear.  High frequency loss of 40 decibels is also indicated in 
the veteran's right ear, albeit in the 6000 hertz range.  DD 
Form 214 confirms that he served as an aircraft environmental 
systems repairman during his initial tour.  In addition, the 
veteran's spouse has submitted letters describing a long 
period of hearing loss.

The post-service medical evidence of record reflects that the 
veteran currently has a bilateral hearing loss disability.  
An April 1999 VA examination with audiogram includes a 
diagnosis of mild to severe sensorineural hearing loss in 
frequencies above 2000 hertz bilaterally.  Decibel losses of 
50 or greater at 3000 and 4000 hertz bilaterally confirms 
that the veteran has bilateral hearing loss disability, as 
defined by 38 C.F.R. § 3.385.

With respect to medical nexus, an August 1995 military 
audiology consultation report notes the veteran's history of 
noise exposure in his initial period of service from 1965 to 
1968.  The veteran was diagnosed with sensorineural hearing 
loss at this time and this hearing loss was found to be 
consistent with the veteran's reported history of in-service 
noise exposure.  In support of this, the examiner noted that 
the veteran's hearing loss had remained stable since he had 
recently begun using hearing protection.  The Board observes 
that the veteran has maintained concurrent federal civilian 
service working on aircraft with the Department of Defense 
and performing ostensibly similar functions with the Air 
Force Reserves.  Considering the available evidence of 
record, the Board finds that the presence of hearing loss 
during the veteran's first tour of active duty and the 
opinion by the August 1995 audiology examiner are the most 
probative evidence of the etiology of this disability.  
Moreover, since there is no contrary medical opinion of 
record, the preponderance of the evidence weighs in favor of 
the claim.  Accordingly, service connection for bilateral 
hearing loss disability is warranted.




Bilateral Knee Disability 

Service medical records from September 1991, during the 
veteran's second tour of active duty, show that the veteran 
was diagnosed with inflammation of his left knee.  This was 
based on his complaints of tenderness and swelling that 
resulted from crawling on the flight line.  Subsequent 
records show treatment for patellofemoral syndrome.  X-rays 
were negative, the veteran was provided knee pads, and within 
a few days his pain had resolved.  He had no complaints or 
treatment for his right knee.  Service medical records are 
otherwise negative for treatment of either knee.

The veteran was accorded a VA orthopedic examination in April 
1999.  Pertinent service and medical history was discussed.  
After a physical examination was negative, the veteran was 
diagnosed with bilateral knee pain.  No evidence of any focal 
neuromuscular or functional deficit was found.

In the absence of a confirmed diagnosis of a knee disability, 
meaning medical evidence showing the veteran has the 
condition alleged, service connection is not warranted.  The 
case law is well settled on this point.  In order for a 
claimant to be granted service connection for a claimed 
disability, there must be evidence of a current disability.  
See Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) [service connection is 
limited to cases wherein the service incident has resulted in 
a disability, and in the absence of proof of a present 
disability, there can be no valid claim).]  See also Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992) [service connection 
claim must be accompanied by evidence establishing the 
claimant currently has the claimed disability].

The veteran is certainly competent to report his complaints 
of knee pain.  However, the veteran's complaints of symptoms, 
alone, does not constitute a current disability for purposes 
of establishing service connection.  Sanchez- Benitez v. 
West, 13 Vet. App. 282, 285 (1999) ("[P]ain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.")  Otherwise, the only 
evidence that the veteran suffers from a current knee 
disability are his own contentions.  But nothing on file 
shows the veteran has the requisite knowledge, 
skill, experience, training, or education to render a medical 
diagnosis or opinion.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Consequently, his contentions cannot 
constitute competent medical evidence.  38 C.F.R. § 
3.159(a)(1).

Accordingly, service connection is not in order for this 
claimed disability.  In reaching this conclusion, the Board 
has considered the benefit of the doubt doctrine; however, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable in the instant appeal.


ORDER

Entitlement to service connection for a bilateral hearing 
loss disability is granted.

Entitlement to service connection for a bilateral knee 
disability is denied.


REMAND

Regarding the claimed heart condition, service medical 
records from the veteran's second tour of active duty are 
negative.  However, military records from the period 
immediately prior to his second tour, in June 1990, note the 
veteran's complaints of palpitations and the fact that the 
veteran was given treadmill exercises and fitted with a 
Holter monitor for the purpose of ascertaining his heart 
disability.  Peri-Ventricular Complex (PVC) was indicated at 
this time.

The veteran was accorded a VA cardiology examination in April 
1999.  The claims file was not reviewed at this time.  While 
the veteran's reported history was taken, this history did 
not include discussion of the onset of his heart problems or 
the treatment history of this condition.  This is significant 
because military medical records note a diagnosis of sinus 
bradycardia in December 1986, PVC in June 1990, and 
arrhythmias and atrial flutter in January 1993, for which 
Cardizam and Lanaxin were prescribed.  Also not considered 
were February 1996 military medical records indicating a 
normal sinus rhythm was observed.

A pre-existing injury or disease will be considered to have 
been aggravated by active service if there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306(a) (2007).  It is the Secretary's burden to 
rebut the presumption of aggravation in service.  Laposky v. 
Brown, 4 Vet. App. 331 (1993); Akins v. Derwinski, 1 Vet. 
App. 228 (1991). Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
based on all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398 (1995).

Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered aggravation in 
service unless the underlying condition, as contrasted with 
symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991); Green v. Derwinski, 1 Vet. App. 320 (1991); 
Jensen v. Brown, 4 Vet. App. 304 (1993).

In this case, the evidence establishes that the veteran 
experienced a heart disability prior to his second tour of 
duty from September 1990 to May 1991.  Moreover, there is 
evidence that the nature and perhaps severity of his heart 
disability changed prior to the January 1993 military medical 
records showing cardiac treatment.  Unfortunately, there is 
no medical evidence addressing the extent to which the 
veteran's heart disability may have undergone an increase in 
severity while he served on active duty from September 1990 
to May 1991.  Consequently, the Board concludes that a remand 
is necessary in order to accord the veteran a VA examination, 
which includes a review of the claims file for the veteran's 
pertinent medical and other history, to address the nature 
and etiology of his claimed heart disability.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the 
medical evidence of record is insufficient, in the opinion of 
the Board, or of doubtful weight or credibility, the Board 
must supplement the record by seeking an advisory opinion, 
ordering a medical examination, or citing recognized medical 
treatises that clearly support its ultimate conclusions.).

Accordingly, the case is REMANDED to the RO or Appeals 
Management Center (AMC) in Washington, D.C., for the 
following action:

1.  The veteran should also be afforded an 
examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any current heart 
disability.  The claims folders must be 
made available to and reviewed by the 
examiner.

Based upon the examination results and the 
review of the claims folder, the examiner 
should determine whether the veteran has a 
chronic heart disability.

With respect to each chronic condition 
found to be present, including any that 
are established from the veteran's June 
1990 military treatment records, the 
examiner should provide an opinion as to 
whether there is a 50 percent or better 
probability that the disorder was present 
in service and if so, whether the disorder 
clearly and unmistakably exist prior to 
the veteran's entrance onto active duty.

With respect to any such disorder which 
the examiner believes existed prior to the 
veteran's entrance onto active duty, the 
examiner should provide an opinion as to 
whether or not the disorder clearly and 
unmistakably underwent chronic increase in 
severity as a result of service.

With respect to any currently present 
disorder which the examiner believes was 
not present prior to military service, the 
examiner should provide an opinion as to 
whether there is a 50 percent or better 
probability that the disorder either had 
its onset during service or is otherwise 
etiologically related to the veteran's 
military service.

The supporting rationale for all opinions 
expressed must also be provided.

2.  The RO should then re-adjudicate the 
claim for service connection for a heart 
disability.  If the claim is denied, the 
veteran and his representative should be 
issued a Supplemental Statement of the 
Case, and given an opportunity to respond 
before the case is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The veteran need take no action unless 
otherwise notified, but has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


